DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 97-104, in the reply filed on 4/15/2021 is acknowledged.
Claims 85-96 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2021.
Claims 97-104 as amended on 4/15/2021 are under examination in the instant office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 97, 98, 100-104 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,025,874 (Bellot et al).
Broadest reasonable interpretation (BRI) of the claim 97: Claim recites a composition comprising: 1) a generic microorganism, 2) a generic porous material, and 3) manure; wherein the generic porous material is loaded with the generic 
With regard to the cited prior art: US 8,025,874 (Bellot et al) discloses a composition comprising: 1) at least one or more of bacterial species of Bacillus; 2) a “porous” material including bentonite, fullers earth (see product of table 2, col. 6), wherein the porous material is loaded with bacteria (col. 5, lines 15-25); and 3) “manure” such as animal bedding saturated with animal excreta; for example: “horse waste product” of the example 1; wherein the cited “manure” is combined with the cited bacteria-loaded product of table 2 (as intended for treating “manure” in the example 1), thereby, forming the 3-components composition as required by the claim 97. 
The claim-recited concertation 0.025mg-1kg of “porous material” per cubic meter of “manure” has no meaning and no precise numeric value for the reasons as explained above. 
In alternative, the cited composition appears to provide for the same amounts as claimed. The composition of example 2 contains 1 scoop of bacteria-loaded porous product per 2 cubic food of “manure” or animal-exposed bedding shavings (col. 8, lines 36-37). The disclosed “scoop” is made so as to provide for 108 CFU of bacteria (col. 8, line 34). The bacterial product of table 2 contains about 1011 CFU in total 4.5kg of “porous” materials. Thus, the recited “scoop” with 108 CFU appears to weight about 4.5 
Thus, the cited US 8,025,874 (Bellot et al) anticipates claim 97. 
As applied to claims 97, 98 and 103: the cited composition reduces odor and ammonia smell (col. 5, line 58-60). The cited document recognizes that the product provides for 50-60% reduction in ammonia and/or other noxious or odorous compounds (col. 3, lines 55-59).
As applied to claim 101: US 8,025,874 (Bellot et al) teaches that bacteria are grown in a liquid culture media (or in the claimed “solution”) and further collected as intended for loading on “porous” carrier (col. 5, lines 1-25). The final product appears to be a dry powder as the claimed final product. The claim-recited “microbial solution” is no more than an intermediate product that is not present as a whole in the final product except to microbial cells themselves. 
As applied to claim 102: claim recited limitation drawn to a mass ratio 0.25-10 of “solution” to “porous” material has no meaning for the final product which is a dry “powder” (as “a free flowing powder”) as claimed. The components of “solution” are neither claimed nor disclosed.  The product is not limited to amounts of microbial cells whether dead or live. The “solution” is not a component of the final product as claimed. The claim-recited “microbial solution” is no more than an intermediate product that is not present as a whole in the final product except for microbial cells themselves. The specific components and their amount of “MagicManure” product are not disclosed in the as-filed specification except that it might contain cells of Bacillus (0074). The cited Bacillus grown in a liquid medium; and the cells of Bacillus are incorporated into porous carrier. Moreover, the cited product provides for the same effects in reducing odor with the same intensity of about 50-60% reduction as the claimed composition (claim 103). Thus, the cited product is reasonably considered to contain the same effective amounts of active ingredient or same “mass ratio”, if it might be intended as to express effective amounts. 
Thus, the cited US 8,025,874 (Bellot et al) anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 97-104 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,025,874 (Bellot et al), US 9,453,156 (Wu), US 5,192,547 (Taylor) and Heitkamp et al (IDS reference; Environmental Toxicology and Chemistry. 1993, Vol. 12, pages 1013-1023).
The cited US 8,025,874 (Bellot et al) is relied upon as explained above for the disclosures of a composition comprising: 1) one or more of bacterial species of Bacillus; 2) a “porous” material including bentonite, fullers earth (table 2, col. 6), wherein the porous material is loaded with bacteria (col. 5, lines 15-25); and 3) “manure” such as animal bedding saturated with animal excreta; for example: “horse waste product” of the 
The product of US 8,025,874 (Bellot et al) clearly contains “porous” material or medium for as delivery carrier of biological active materials such as microbial cells intended for treating manure. The prior art, for example: the cited refence by Heitkamp, clearly recognizes and teaches that microbial cells immobilized in porous materials provide for superior biological activity in bio-treatment of wastes (see abstract; see table 2).  
But US 8,025,874 (Bellot et al) is silent about diameter and pore size of porous material particles in the manure-containing composition under treatment. 
In particular, the product of US 8,025,874 (Bellot et al) contains “porous” material fullers earth. The fuller earth, as a common absorbent or as a common carrier in biotechnological applications, has mean diameter 33 microns  (micrometers) and mean diameter 30-70 nanometers (for example: see US 9,453,156 at col. 4, lines 65-68) which fall within the claimed ranges for diameter and pore of “porous” material.
The product of US 8,025,874 (Bellot et al) contains “porous” material bentonite (same a clay montmorillonite). The montmorillonite or bentonite, as a common absorbent or as a common carrier in biotechnological applications, has mean diameter 50-600 A or 5-600 nanometers and it is reduced to diameter of 176 mesh or 88 microns. For example: see US 5,192,547 (Taylor) at abstract, at col. 4, line 31, at col. 8, lines 49-54. These common dimensions fall within the claimed ranges for diameter and pore of “porous” material.

	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 97-104 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a law of nature without significantly more. 
The claims recite a composition comprising: 1) a generic microorganism or a naturally occurring microorganism (0067-0073); 2) a porous material including natural 
Therefore, the compositions as encompassed by the claims is a product of nature for being a combination of naturally occurring components.
This judicial exception is not integrated into a practical application because claimed structural elements do not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The additional elements such as amounts are meaningless for the reason explained above. Reduction of odor is an intended effect provided by natural microbes. Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 19, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653